319 S.W.3d 556 (2010)
Rondell CORNELIUS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71225.
Missouri Court of Appeals, Western District.
September 14, 2010.
Mark A. Grothoff, Columbia, MO, for appellant.
Shaun J. Mackelprang and Robert J. (Jeff) Bartholomew, Jefferson City, MO, for respondent.
Before Division One: JAMES M. SMART, JR., Presiding Judge, MARK PFEIFFER, Judge and CYNTHIA L. MARTIN, Judge.
Prior report: 162 S.W.3d 503.

ORDER
PER CURIAM:
Rondell Cornelius appeals the trial court's judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Cornelius contends that the trial court erred because he was denied effective assistance of counsel in that his trial counsel failed to act as a reasonably competent attorney. Specifically, Cornelius contends that his counsel failed to investigate and present expert psychiatric testimony at the hearing on his motion to suppress his statements. Cornelius asserts that such expert testimony would have supported his contention that his waiver of rights was not knowing, voluntary, and intelligent because he was not mentally competent to execute a valid waiver of rights. Cornelius claims that had such testimony been presented, his statements would have been suppressed and a reasonable probability exists that the outcome of his trial would have been different. We affirm. Rule 84.16(b).